Citation Nr: 1015801	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  10-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from September 1947 to 
October 1950 and from May 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2009 rating 
decision, by the Louisville, Kentucky, Regional Office (RO), 
which denied the Veteran's claim for a compensable evaluation 
for bilateral hearing loss.  An April 2009 rating decision 
confirmed the denial of the Veteran's claim.  He perfected a 
timely appeal to those decisions.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In this case, the Veteran contends that his bilateral hearing 
loss disability is worse, and that this decline warrants a 
higher disability evaluation.  The Board notes that the 
Veteran was originally service-connected for bilateral 
hearing loss in a rating decision dated in April 2006.  The 
RO evaluated the Veteran's bilateral hearing loss disability 
as a non-compensable disability, effective September 1, 2005.  
The rating decision currently on appeal was issued in March 
2009.  The RO continued the Veteran's non-compensable 
disability rating for bilateral hearing loss at that time.  

The Veteran was afforded a VA contract Compensation and 
Pension (C&P) Examination in February 2009 in conjunction 
with the current claim.  At that time, the Veteran reported 
that his hearing seemed to have worsened.  The examiner noted 
that the Veteran had normal to moderately severe 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.  

Submitted in support of the claim was a treatment report from 
Dr. J. A. E., dated in September 2009, indicating that a 
hearing test showed a rather profound sensorineural hearing 
loss especially in the higher frequencies.  The examiner 
noted that this pattern is consistent with rather severe 
acoustic trauma many years ago and it has gradually advanced 
as he has gotten older.  At this stage, he definitely 
requires hearing aids in both ears.  Dr. E. stated that the 
Veteran hearing had obviously gotten worse as he has aged.  
Included in this evidence were results of a private hearing 
examination conducted by Dr. E. in September 2009.  While it 
is not clear whether this examination comports with 
authorized VA Audiological examination requirements codified 
in 38 C.F.R. § 4.85(a), the results do indicate that there 
may have been a change in the Veteran's condition warranting 
another VA examination.  

Moreover, in his substantive appeal (VA Form 9), dated in 
January 2010, the Veteran maintained that his hearing had 
gotten worse.  He also indicated that he had a hearing test 
pending.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that copies 
of the complete evaluation of the Veteran for his bilateral 
hearing loss at the Louisville, Kentucky VA Medical Center 
(VAMC) from January 2010 to the present time should be 
obtained and associated with the claims folder.  Under 38 
C.F.R. § 3.159(b), efforts to obtain Federal records should 
continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c) (1).  

Provided that the examination report cannot be obtained or 
when located does not indicate a comprehensive portrayal of 
the service-connected disability under review, the RO should 
schedule another VA examination to acquire a contemporaneous 
depiction of the Veteran's bilateral hearing loss.  See 
Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
("Where the record does not adequately reveal the current 
state of the claimant's disability ...the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.").  

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should contact the Louisville, 
Kentucky VAMC and request a copy of any 
recent VA Audiological evaluation 
conducted after February 2009.  Also 
request additional relevant treatment 
records from the Louisville VAMC dated 
since March 2009.  All records/responses 
received should be associated with the 
claims file.  In requesting these 
records, the RO's efforts to obtain them 
must continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be futile.  
The non-existence or unavailability of 
such records must be verified by the 
Federal department or agency from whom 
they are sought.  38 U.S.C.A. § 5103A 
(b); 38 C.F.R. § 3.159(c) (2).  

2.  After the above development is 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the Veteran to 
undergo an Audiological examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  The 
examiner is asked to assess the nature 
and severity of the Veteran's bilateral 
hearing loss disability.  The examiner is 
also asked to include a discussion of the 
functional affects of the Veteran's 
hearing loss disability on his daily 
life.  The examiner must provide a 
complete rationale for any stated 
opinion.  

3.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



